DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3, 4, 5, are objected to because of the following informalities:  
In claim 3, applicant states “an upper portion”, while applicant discloses “second section 23”.  Examiner assumes these terms are equivalent.  Examiner requests clarification.
In claims 4 and 5, applicant claims “outer sleeve comprises at least one slot formed in an inner sidewall”.  Examiner notes that the [0027] discloses the slot is in the activator 28.  Examiner assumes applicant means groove 60 based on [0025].  Examiner requests clarification, and appropriate claim amendments.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second positions of the hinge pin assembly in claim 1, and the first and second positions of the automatic door closer system of claim 13, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 13:
-claims 1 and 13: Examiner is unsure what the “first position” is.  Applicant defines it by “door is in a regular use position where it can be moved between an open position and a closed position”, however applicant discloses that figure 1 is “regular use position” [0014].  Examiner notes that figure 1 is 
-claims 1 and 13: Examiner is unsure what the “second position” is.  Applicant defines it by “door is released to the closed position”.  Examiner notes that “door is released” implies that the hinge pin assembly is engaged in the first position, but the first position the door “can be moved”.  Examiner is unsure what applicant intends.  Further, if the first position includes the door in both open and closed positions, examiner is unsure how the second position of just the closed position is different.  Examiner notes that figures 1-5 are all listed as different positions, that figure 1 the door is in “regular use”, and figures 2-5 examiner believes to be the hinge pin assembly positions 1-4 respectively.  However, applicant only claims two positions.  Examiner requests clarification about the hinge pin assembly second position by pointing out which figure(s) show the second position.  Further, examiner notes that the only two devices that have different positions are the upper clutch 24 and the activator 28.  Do these positions require one of these components?  

-claims 1 and 13: applicant claims “existing hinge plates”.  Examiner notes that these are not shown in the drawings.  Examiner believes that “hinge plates” refer to a standard butt hinge.



-claim 13: examiner believes applicant is positively claiming the butt hinge and the door.  Examiner assumes that the first position is that the hinge pin assembly is disengaged from the hinge, as discussed above.  Examiner assumes that the second position is that the hinge pin assembly is engaged with the hinge, and that the closing motion is performed by the user.  

Regarding claims 13 and 15, applicant claims “moving the door…by the hinge pin assembly” in claim 13, and “rotating the hinge pin assembly, and rotating the door by the hinge pin assembly” in claim 15.  Examiner notes that the whole assembly is not rotated, but only the hinge pin.

Regarding claim 13, applicant seems to have “automatic door closer system” having positions in an equivalent manner of the “hinge pin assembly” of claim 1.  Examiner is unsure of the difference in scope between these terms.  Examiner assumes that only the “hinge pin assembly” has the positions, and the “automatic door closer system” includes the “hinge pin assembly” and other components.

Regarding claim 19, applicant claims “the first location” but depends the claim from claim 13, not previous claim 18 that includes “a first location”.  Examiner assumes “first location” is identical with the automatic door closer.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 13, 14 are rejected under 35 U.S.C. 102a1 as being anticipated by 2018/0283078 Damborag.
Since examiner is unable to determine the first and second position of the assembly, examiner contends that Damborag discloses these positions.
Regarding claim 1: Damborag discloses an automatic emergency door closer system (examiner contends that “automatic” is the intended function of the claimed structure, which Damborag discloses, and “emergency” is the intended function of the claimed structure, which Damborag also discloses) for use with a pair of existing hinge plates associated with a door (plates 111 and 112, figure 1) comprising: 
a hinge pin assembly (figure 2) insertable into a plurality of knuckles 138 extending from the pair of hinge plates (111 and 112); 
wherein the hinge pin assembly is movable between: 
a first position in which the door is in a regular use position where it can be moved between an open position and a closed position (as best understood, when the mechanical manipulator assembly 120 is uncoupled from pin 113; OR that the mechanical manipulator does not receive a signal); and 
a second position in which the door is released to the closed position (manipulator assembly 120 coupled to pin 113, discussed in [0023]; OR when the mechanical manipulator receives a signal); 


Regarding claim 2, Damborag discloses the system of claim 1, the hinge pin assembly further comprises a hinge pin body 113 inserted into the plurality of knuckles 138 and extending outwardly therefrom (above and below the knuckles); and a torsion spring 122 configured to rotate the hinge pin body 113.

Regarding claim 13, Damborag discloses a method of using an automatic door closer comprising the steps of: 
inserting an automatic door closer system 120 comprising a hinge pin assembly (figure 2) into a pair of existing hinge plate knuckles (111 and 112) associated with a door (figure 1); 
placing the automatic door closer system 120 (assumed to be the hinge pin assembly as claimed in claim 1 and rejected as indefinite above) in a first position where the door is held in a regular use position in which the door can be moved between an open position and a closed position (as best understood, when the mechanical manipulator assembly 120 is uncoupled from pin 113; OR that the mechanical manipulator does not receive a signal); 
moving the automatic door closer system to a second position where a torsion spring (in rotator 122) of the automatic door closer system rotates the hinge pin assembly (manipulator assembly 120 coupled to pin 113, discussed in [0023]; OR when the mechanical manipulator receives a signal); 
and moving the door from the open position to the closed position by the hinge pin assembly (as discussed in [0023]).

.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 11, 13-15, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2019/0085606 Teta.
Examiner notes that based on the indefiniteness rejections above, examiner assumes the broadest reasonable interpretation is shown in Teta, discussed below.  All claims are rejected “as best understood by examiner”.  Further, examiner notes that the material disclosed in 2019/0085606 Teta was filed on September 15, 2017 as provisional application 62/559382.  
Regarding claim 1, as best understood, Teta discloses an automatic emergency (please see intended use explanation above) door closer system for use with a pair of existing hinge plates associated with a door (hinge plates 12 and 20) comprising: 
a hinge pin assembly (all components along the rotating axis) insertable into a plurality of knuckles 14, 23, 16) extending from the pair of hinge plates (12, 20); 
wherein the hinge pin assembly is movable between: 
a first position in which the door is in a regular use position where it can be moved between an open position and a closed position (locking pin [0005] and [0006]); and 

wherein the hinge pin assembly is moved from the first position to the second position in response to a signal (in response to the heat sensitive fuse, abstract and [0005]).
Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in italics above, and throughout the action, are considered intended use.  Examiner contends that the structure capable of performing the intended use is met in the prior art.

Regarding claim 2, Teta discloses the system of claim 1, wherein the hinge pin assembly further comprises: a hinge pin body (figures 6a attached to figure 6c) inserted into the plurality of knuckles and extending outwardly therefrom (figure 7a); and a torsion spring 50 configured to rotate the hinge pin body (“When the drive is engaged, while end 43b is locked, opposite end 43a is driven in a rotational manner by spring 50” [0062]).

Regarding claim 3, Teta discloses the system of claim 2, further comprising: an outer sleeve 70 surrounding an upper portion of the hinge pin body (figure 8); and an activator 66 located within the outer sleeve 70; wherein movement of the activator releases the torsion spring to allow rotational movement of the hinge pin body (forces the hinge to close the door).

Regarding claim 4, Teta discloses the system of claim 3, wherein the activator 66 comprises a side wall (abutting outer sleeve); wherein the outer sleeve comprises at least one slot (through holes for pins 82 and 84, figure 10) formed in an inner sidewall; and wherein at least one pin (82 and 84) extends 

Regarding claim 5, Teta discloses the system of claim 4, wherein the activator 66 further comprises at least one clearance slot 65 (figure 10a) formed in the side wall; and wherein movement of the activator causes the at least one pin to move into the at least one clearance slot and out of the at least one slot in the inner sidewall of the outer sleeve to release the outer sleeve to move relative to the hinge pin body (as shown in figure 11).

Regarding claim 7, Teta discloses the system of claim 5, further comprising a heat-expandable gas (inside bulb 111) located within the outer sleeve 70; wherein the activator is moved due to the expansion of the heat-expandable gas (bulb is equivalent to fuse, [0077]).

Regarding claim 11, Teta discloses the system of claim 1 wherein the signal is triggered by one of a detection of heat [0002].

Regarding claim 13, Teta discloses a method of using an automatic door closer comprising the steps of: 
inserting an automatic door closer system comprising a hinge pin assembly (all components along the rotating axis) into a pair of existing hinge plate knuckles 16, 23 associated with a door; 

moving the automatic door closer system to a second position where a torsion spring 50 of the automatic door closer system rotates the hinge pin assembly [0062]; and 
moving the door from the open position to the closed position by the hinge pin assembly [0062].

Regarding claim 14, Teta discloses the method of claim 13, further comprising the steps of: detecting an emergency signal (using the fuse or bulb of Teta); and moving the automatic door closer system from the first position to the second position [0062].

Regarding claim 15, Teta discloses the method of claim 14, further comprising the step of: moving an activator 66 located within an outer sleeve 70 of the automatic door closer system to a release position (by using the fuse or bulb); releasing the torsion spring 50; rotating the hinge pin assembly; and rotating the door by the hinge pin assembly (as described in [0062]).

Regarding claim 17, Teta discloses the method of claim 15, further comprising the steps of: inserting a heat-expandable gas (within bulb 111) within the automatic door closer system; heating the automatic door closer system to expand the heat-expandable gas; and moving the activator by expansion of the heat-expandable gas to the release position (by breaking the frangible bulb).

Regarding claim 19, Teta discloses the method of claim 13, further comprising the step of detecting an emergency signal (by the fuse or bulb of Teta) from a smoke detector (the fuse or bulb of Teta) located at the first location (assumed to be the hinge itself).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see 892.
Examiner attempted to contact applicant in order to clarify the indefiniteness rejections, however was unable to get a hold of the applicant before posting this action.  Examiner suggests an interview before filing the next action.  Examiner notes that if an interview is desired, applicant is suggested to do so after non-final rejection.  Examiner notes MPEP 713.09 states “interview after final rejection is permitted in order to place the application in condition for allowance”.  Regarding the substance of interviews, applicant should consider MPEP 713.03 “interviews that are solely for the purpose of sounding out the examiner…should not be permitted”.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/Primary Examiner, Art Unit 3677